Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation(s) is/are: 
Claims 1 – 8: “a controller” is synonymous with “controlling means”. The functional language is “operate the agitation device”. There is lack of structure in the claim language, neither in independent claim 1 nor subsequent dependent claims, therefore 112(f) is invoked. There is lack of structure in the specification, therefore 112(a) and 112(b) claims rejections are proper (see below).
Claim 2: “a fill measurement device” is synonymous with “fill measurement means”. The functional language is “measuring a height”. There is lack of structure in the claim language, therefore 112(f) is invoked. There is lack of structure in the specification, therefore 112(a) and 112(b) claims rejections are proper (see below).
Claim 10: “a fill measurement device” is synonymous with “fill measurement means”. The functional language is “measuring a height”. There is lack of structure in the claim language, therefore 112(f) is invoked. There is lack of structure in the specification, therefore 112(a) and 112(b) claims rejections are proper (see below).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The term “controller” on pages 1 – 2 of the specification lacks structure that would perform this purpose, such as a general purpose computer, microcomputer, lap top, smart phone, tablet device, etc.
The term “fill measurement device” on page 2 of the specification lacks structure that would perform this purpose, such as a level sensor of any type (radar, float, electro-conductive, etc.).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations:
Claims 1 – 8: “a controller” is synonymous with “controlling means”.
Claim 2: “a fill measurement device” is synonymous with “fill measurement means”.
Claim 10: “a fill measurement device” is synonymous with “fill measurement means”.
The above limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Reasons:
Claims 1 – 8: 
Claim 2: The term “fill measurement device” on page 2 of the specification lacks structure that would perform this purpose, such as a level sensor of any type (radar, float, electro-conductive, etc.).
Claim 10: The term “fill measurement device” on page 2 of the specification lacks structure that would perform this purpose, such as a level sensor of any type (radar, float, electro-conductive, etc.).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirtum (U.S. Patent No. 5,245,057 hereinafter Shirtum).

Regarding Claim 9, Shirtum teaches a storage vessel assembly for storing chemical (figure 6b: vessel shown in figure 6b [“for storing chemical” is considered intended use]), comprising: a storage vessel (figure 6b: vessel shown in 6b); a frame for housing the storage vessel (see annotated figure 6b below: the rectangular shape outlines the frame for housing the storage vessel); a first agitation device disposed in the storage vessel (figure 6b: any impeller shown in 6b), wherein the first agitation device 

    PNG
    media_image1.png
    502
    808
    media_image1.png
    Greyscale

Regarding Claim 11, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 9, further comprising a motor coupled to each agitation device (C4 L9-10: “In embodiments with multiple shafts, each stirrer may have an individual shaft and motor”). 
 
Regarding Claim 14, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 9, wherein the first distance is the same as the second distance (figure 6b: each impeller and impeller shaft are the same length).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shirtum (U.S. Patent No. 5,245,057 hereinafter Shirtum) in view of Virtnanen et al. (U.S. Patent Publication No. 2015/0299636 A1 hereinafter Virtanen) in further view of Chen et al. (U.S. Patent Publication No. 2011/0281254 A1 hereinafter Chen).

Claim 1, Shirtum teaches a storage vessel assembly for storing chemical (figure 6b: vessel shown in figure 6b [“for storing chemical” is considered intended use]), comprising: a storage vessel (figure 6b: vessel shown in 6b); a frame for housing the storage vessel (see annotated figure 6b below: the rectangular shape outlines the frame for housing the storage vessel); an agitation device (figure 6b: impellers shown in 6b) disposed in the storage vessel (figure 6b: vessel shown in 6b); 


    PNG
    media_image1.png
    502
    808
    media_image1.png
    Greyscale

Shirtum is silent on a temperature control system coupled to the storage vessel; and a controller configured to operate the agitation device and the temperature control system.
Virtanen teaches a temperature control system coupled to the storage vessel (figures 2 and 7: heat exchanger 18 is coupled to vessel 2).
Chen teaches a controller configured to operate the agitation device and the temperature control system (figure 1: controller 20’s dotted control lines to gearbox 17 [for mixer 18] & [0035]: “When temperature is below the setting value, the control system 20 starts the feedstock circulation pump to pump feedstock into the heat exchanging mechanism 27).
Shirtum and Virtanen are analogous in the field of industrial sized agitating reactors. It would have been obvious to one skilled in the art before the effective filing date to modify the interior structure of the vessel of Shirtum with the temperature control system coupled to the storage vessel of 
Shirtum and Chen are analogous in the field of industrial size agitating apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the control system of Shirtum with the controller configured to operate the agitation device and the temperature control system of Chen in order to operate both systems simultaneously (Chen [0017] and Claim 1).

Regarding Claim 3, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 1, wherein the agitation device comprises an impeller coupled to a shaft (figure 6b: agitation device are impellers coupled to shafts).  

Regarding Claim 4, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 3, further comprising a motor coupled to the shaft (C4 L9-10: “In embodiments with multiple shafts, each stirrer may have an individual shaft and motor”).  

Regarding Claim 6, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 3.
Shirtum is silent on wherein the impeller is located from 6 inches to 12 inches above a bottom of the storage vessel.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the impeller is located from 6 inches to 12 inches above a bottom of the storage vessel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 7, modified Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 1, wherein Virtanen further teaches the temperature control system comprises a plurality of pipes (figure 7: heat exchanger 18 is comprised of many parallel pipes).  

Regarding Claim 8, modified Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 7, wherein Virtanen further teaches the temperature control system further comprises a heat exchanger (figure 7: heat exchanger 18) disposed within the frame (see annotated figure 6b of Shirtum above: the rectangular shape outlines the frame for housing the storage vessel).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shirtum (U.S. Patent No. 5,245,057 hereinafter Shirtum) in view of Virtnanen et al. (U.S. Patent Publication No. 2015/0299636 A1 hereinafter Virtanen) in further view of Chen et al. (U.S. Patent Publication No. 2011/0281254 A1 hereinafter Chen) and Villwock et al. (U.S. Patent Publication No. 2003/0227819 A1 hereinafter Villwock).

Regarding Claim 2, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 1. 
Shirtum is silent on a fill measurement device for measuring a height of the chemical in the storage vessel.  
Villwock teaches a fill measurement device (figure 6: continuous level sensor 258) for measuring a height of the chemical in the storage vessel (figure 6: mix tank 250).  
Shirtum and Villwock are analogous in the field of industrial sized mixing tanks. It would have been obvious to one skilled in the art before the effective filing date to modify the vessel mountings of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shirtum (U.S. Patent No. 5,245,057 hereinafter Shirtum) in view of Virtnanen et al. (U.S. Patent Publication No. 2015/0299636 A1 hereinafter Virtanen) in further view of Chen et al. (U.S. Patent Publication No. 2011/0281254 A1 hereinafter Chen) and Lipson (U.S. Patent No. 4,898,474 hereinafter Lipson).

Regarding Claim 5, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 4, 
Shirtum is silent on the impeller moves up and down during operation.  
Lipson teaches the impeller (figure 2: impeller 4) moves up and down during operation (C2 L32 – 35: “Another object of this invention is to provide a means for lift control … to adjust the impeller height and speed”). 
	Shirtum and Lipson are analogous in the field of industrial sized mixing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the motor support structure of Shirtum with the impeller moves up and down during operation of Lipson in order to provide a means whereby liquid mixtures undergoing mixing or dispersing operations can be visually inspected (to determine mixing progress) and controlled simultaneously (Lipson C2 L5-30).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shirtum (U.S. Patent No. 5,245,057 hereinafter Shirtum) in view of Villwock et al. (U.S. Patent Publication No. 2003/0227819 A1 hereinafter Villwock).

Claim 10, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 9.
Shirtum is silent on a fill measurement device for measuring a height of the chemical in the storage vessel.  
Villwock teaches a fill measurement device (figure 6: continuous level sensor 258) for measuring a height of the chemical in the storage vessel (figure 6: mix tank 250).  
It would have been obvious to one skilled in the art before the effective filing date to modify the vessel mountings of Shirtum with the fill measurement device for measuring a height of the chemical in the storage vessel of Villwock in order to control the rate of raw material input (Villwock [0047]).

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shirtum (U.S. Patent No. 5,245,057 hereinafter Shirtum).

Regarding Claim 12, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 9.
Shirtum is silent on wherein the first distance and the second distance each ranges from 3 inches to 25 inches.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the first distance and the second distance each ranges from 3 inches to 25 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 13, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 9. 
Shirtum is silent on wherein the first distance and the second distance each ranges from 6 inches to 12 inches. 
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the first distance and the second distance each ranges from 6 inches to 12 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 15, Shirtum teaches the assembly (figure 6b: vessel shown in figure 6b) of claim 9. 
Shirtum is silent on wherein the first distance is different from the second distance.  
Absent any unexpected results, It would have been obvious to one skilled in the art before the effective filing date to modify the size of the shafts in order to better control agitation throughout the tank since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d  669, 672 (CCPA 1966).

Claims 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirtum (U.S. Patent No. 5,245,057 hereinafter Shirtum) in view of Virtnanen et al. (U.S. Patent Publication No. 2015/0299636 A1 hereinafter Virtanen) in further view of Stegemoeller et al. (U.S. Patent Publication No. 2018/0028992 A1 hereinafter Stegemoeller).

Regarding Claim 16, Shirtum teaches a storage vessel assembly for storing chemical (figure 5: reactor system 130 [“for storing chemical” is considered intended use]), comprising: a storage vessel (figure 5: vessel 132); a frame for housing the storage vessel (figure 5: vessel jacket 168 is considered a reading on frame for housing as it holds the vessel 132 inside it)5802829_110PATENT; Attorney Docket No.: LSPI/5003USone or more motors disposed on the storage vessel (figure 5: motors 182 sit on vessel 132), and wherein the one or more motors are disposed within the frame (figure 5: motors 182 sit on the vessel 132 which sits in jacket 168 is considered a reading on motors are disposed within the frame as the jacket holds the vessel inside it and the vessel holds the motors on it).
Shirtum is silent on a heat exchanger coupled to the storage vessel; and a controller coupled to the storage vessel, wherein the heat exchanger and the controller are disposed within the frame.
Virtanen teaches a heat exchanger coupled to the storage vessel (figures 2 and 7: heat exchanger 18 is coupled to vessel 2), wherein the heat exchanger is disposed within the frame (figure 7: flange 12 and support frame 8 are considered a reading on a frame as they structurally support heat exchanger 18).  
Stegemoeller teaches a controller coupled to the storage vessel, wherein the controller is disposed within the frame ([0035]: “the control system … and/or actuators used to open/close discharges gates of the containers 18 disposed on the frame 14, among others.”).
It would have been obvious to one skilled in the art before the effective filing date to modify the interior structure of the vessel of Shirtum with the heat exchanger coupled to the storage vessel, wherein the heat exchanger is disposed within the frame of Virtanen in order to achieve uniform heat distribution in the process matter with low manufacturing costs (Virtanen [0095]).
Shirtum and Stegemoeller are analogous in the field of industrial sized mixing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the vessel 

Regarding Claim 17, Shirtum teaches the assembly (figure 5: reactor system 130) of claim 16, further comprising one or more agitation devices (figure 5: blades 178 and shafts 180), wherein each agitation device (figure 5: blades 178 and shafts 180) is coupled to a corresponding motor of the one or more motors (figure 5: blades 178 and shafts 180 are coupled to motors 182).  

Regarding Claim 18, Shirtum teaches the assembly (figure 5: reactor system 130) of claim 17, wherein the one or more agitation devices each comprises an impeller coupled to a shaft (figure 5: blades 178 and shafts 180), wherein the shaft is coupled to a corresponding motor of the one or more motors (figure 5: blades 178 and shafts 180 are coupled to motors 182).  

Regarding Claim 19, Shirtum teaches the assembly (figure 5: reactor system 130) of claim 18, wherein the impeller is a distance away from a bottom of the storage vessel (figure 5: blades 178 are a distinct distance away from the bottom of vessel 132).  

Regarding Claim 20, Shirtum teaches the assembly (figure 5: reactor system 130) of claim 19.
Shirtum is silent on wherein the distance ranges from 3 inches to 25 inches.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the distance ranges from 3 inches to 25 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774